Citation Nr: 1315116	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  09-24 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The Veteran served on active duty from November 2003 to April 2005, including service in Southwest Asia from March 2004 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In March 2013, the Veteran testified at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the hearing the Veteran testified that he was evaluated for depression in 2012.  He said this condition that was not really considered or discussed at his initial evaluation in 2008.  The Board has therefore recharacterized the issue on appeal to include service connection for an acquired psychiatric disorder, to include PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has PTSD due to stressful events while serving in Iraq.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2012).

Pursuant to a liberalizing rule promulgated after the RO adjudicated the Veteran's claim for service connection for PTSD in November 2007, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

For purposes of the new regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-embedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

In the instant appeal, the basis of the RO's denial of the claim was no verified stressor, no confirmed diagnosis of PTSD by a doctor (MD) or therapist (PhD), and no medical link between the two.  In this regard, at the time of the November 2007 rating decision, the Veteran had not provided VA with any inservice stressors (see May 2009 Memorandum formally finding a lack of information to corroborate stressors), and the only pertinent medical evidence of record noted that the Veteran "endorse[d] symptoms of PTSD".  

However, subsequent to the November 2007 decision, additional evidence has been added to the record that includes VA treatment records that reflect diagnoses of PTSD.  It also includes the March 2013 Board hearing testimony containing the Veteran's reports of inservice stressors.  In this regard, the Veteran testified that he served in Balad, Iraq, and Mosul, Iraq, from approximately March 2004 to March 2005 and was under constant border attack every day.  He said the frequency of attacks varied from one to two to up to 10 attacks almost every day.  He said he feared for his life in those situations.  He added that he had been under a heightened level of anxiety when performing duties as a regular watch operator during fire fights to make sure that he was transmitting everything correctly.  He also said he experienced the fear of his comrades dying as well as his own fear while talking over the radio and hearing sirens going off outside.  He reported one attack resulted in damage to the PX with 10 people being killed.

The Veteran's service treatment records include a pre-deployment record that lists Iraq as the deployment location and "OIF" (Operation Iraqi Freedom) as the name of the operation.  These records also include post-deployment health forms dated in February 2005 and March 2005 that contain the Veteran's report that during his deployment he felt that he was in great danger of being killed.  On the March 2005 form, the Veteran reported being unsure if he was having thoughts or concerns that he might hurt or lose control with someone.

In light of the above evidence, further development is warranted with respect to determining whether the Veteran's stressor account "is consistent with the places, types, and circumstances of" his service and, if so, whether such stressors are adequate to support a diagnosis of PTSD.  38 C.F.R. § 3.304(f)(3).  Such development includes obtaining additional information from the Veteran regarding his claimed stressors and affording him a VA examination.  38 U.S.C.A. § 5103A(d).  In this regard, the record shows that the Veteran was scheduled to attend a VA examination for PTSD in April 2012, but he failed to report to the examination.  However, the Veteran explained at the Board hearing in March 2013 that he was not at the address of record at the time the notification was sent and he never received notification of the examination.  

Also, any medical evidence pertinent to this appeal not already of record, to include VA treatment records, should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(b),(c); 38 C.F.R. § 3.159.

For the reasons articulated above, this case is REMANDED for the following action:

1.  Ask the Veteran and his representative to identify, and provide releases for (where necessary), any care providers who might possesses new or additional evidence pertinent to the issue remaining on appeal, to include any additional, relevant care he may have received at a VA facility.  If the Veteran provides adequate identifying information, and releases (where necessary), assist him in obtaining the records identified.  The new or additional (i.e., non-duplicative) evidence obtained, if any, should be associated with the claims file.  If any of the records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Send the Veteran and his representative a letter asking the Veteran to provide as much additional detail as possible (unit assignments, dates, times, locations, etc.) with respect to his reported stressors while stationed in Iraq from March 2004 to March 2005.  This should include the location and approximate date of the reported attack on the PX that resulted in several deaths.

The Veteran and his representative must be afforded a reasonable opportunity to respond to the notice, and any additional information or evidence received must be associated with the claims file.

3.  If the Veteran provides sufficient information to allow for meaningful research, attempt to corroborate his reported stressors.  The information obtained should be associated with the claims file.  All attempts at verification should also be documented in the claims file.

4.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a mental disorders examination, to be conducted by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  The entire claims file must be made available to the examiner designated to examine the Veteran.  The report of examination should include discussion of the Veteran's documented medical history and assertions and all clinical findings should be reported in detail.  The examiner should be specifically informed of the stressor(s) that has(have) been verified/found to be consistent with the places, types and circumstances of the Veteran's service.  The examiner should then be requested to provide an opinion as to whether the Veteran has PTSD and, if so, whether a diagnosis of PTSD is supportable solely by the stressor(s) that has(have) been verified or established in the record. 

The examiner should also provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent or greater likelihood) that any acquired psychiatric disorder diagnosed is of service onset or otherwise related thereto. 

5.  Thereafter, readjudicate the claim for service connection for an acquired psychiatric disability, to include PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


